Citation Nr: 0127113	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional heart disability claimed to be due to VA medical 
treatment in August 1987.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 RO decision that denied 
compensation under 38 U.S.C.A. § 1151 for additional heart 
disability claimed to be due to VA medical treatment in 
August 1987.  The Board remanded the case in March 2001 for a 
Board videoconference hearing, and such hearing was held in 
July 2001.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing his claim for compensation under 38 U.S.C.A. 
§ 1151 for additional heart disability claimed to be due to 
VA medical treatment in August 1987.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

In a claim dated and received by the VA on October 1, 1997, 
the veteran claimed he was entitled to compensation under 
38 U.S.C.A. § 1151 due to additional heart disability from a 
dual balloon angioplasty which he said was performed at the 
West Haven, Connecticut VA Medical Center (VAMC) in August 
1987.

As an initial matter, the Board notes that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 is governed 
by the new version of the law, since the claim was filed on 
October 1, 1997.  This law was amended by Section 422 of 
Public Law 104-204.  The new version of the law is more 
stringent than the old version and essentially requires that 
compensation or DIC under 38 U.S.C.A. § 1151 may be paid only 
if additional disability or death is the result of fault on 
the part of the VA in providing treatment or by an event 
which was not reasonably foreseeable.  This revised law is 
effective with respect to claims filed on or after October 1, 
1997, and this includes the claim subject to the present 
appeal.  VAOPGCPREC 40-97.

The current version of 38 U.S.C.A. § 1151 provides, in 
pertinent part, that compensation or DIC shall be awarded for 
a qualifying additional disability or qualifying death of a 
veteran in the same manner as if the additional disability or 
death were service connected.  A disability or death is 
considered a qualifying additional disability or qualifying 
death under the law if it is not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administerd 
by the VA Secretary, either by a VA employee or in a VA 
facility as defined in 38 U.S.C.A. § 1701(3)(A) [such a VA 
facility means a facility over which the VA Secretary has 
direct jurisdiction], and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).

The initial inquiry is whether there was any involved VA 
treatment at all.  The veteran alleges that the VA treatment 
was a dual balloon angioplasty at the West Haven VAMC in 
August 1987.  Such treatment is not documented by records 
currently in the claims folder.  

Records now an file show that the veteran, with a known 
history of coronary artery disease/arteriosclerotic heart 
disease, was seen at Springfield, Massachusetts VA Outpatient 
Clinic (VAOPC) on August 14, 1987; this August 14, 1987 
record relates that the veteran would be followed at the West 
Haven VAMC for his arteriosclertotic heart disease and was 
scheduled for a dual angioplasty on September 2, 1987.  

The next sequential medical records in the file, after the 
August 14, 1987 VAOPC record, are those from an admission to 
Yale-New Haven Hospital (which is not a VA facility over 
which the VA has direct jurisdiction) from August 31, 1987 to 
September 11, 1987.  The summary of this admission to Yale-
New Haven Hospital relates that the veteran was admitted 
there on August 31, 1987, on transfer from the VAMC, for the 
purpose of a percutaneous transluminal coronary angioplasty 
(PTCA).  The Yale-New Haven Hospital admission records go on 
to describe such angioplasty as if it took place during the 
current admission to Yale-New Haven Hospital (although the 
date of the procedure is not given), note the angioplasty was 
unsuccessful, and indicate that coronary artery bypass 
grafting was thereafter performed on September 3, 1987.

As noted, the veteran alleges that additional heart 
disability was caused by an angioplasty at the West Haven 
VAMC in August 1987.  Yet records currently on file suggests 
the angioplasty took place during the August-September 1987 
admission to Yale-New Haven Hospital.  If the angioplasty was 
not performed by a VA employee or in a VA facility over which 
the VA has direct jurisdiction, no further consideration of 
the claim is warranted as to additional criteria for 
compensaton under the current version of 38 U.S.C.A. § 1151.  
Additonal medical records should be secured to ascertain 
where the veteran had the angioplasty in August 1987.

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all of 
the veteran's inpatient and outpatient 
records from the West Haven VAMC for the 
month of August 1987 (preceding a 
reported transfer to the Yale-New Haven 
Hospital on August 31, 1987).

2.  If necessary to ascertain whether the 
claimed August 1987 angioplasty was 
performed at the West Haven VAMC, versus 
the Yale-New Haven Hospital, the RO 
should obtain any additional medical 
records from Yale-New Haven Hospital. 

3.  Thereafter the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for additional heart disability 
claimed to be due to VA medical treatment 
in August 1987.  This should include a 
determination as to whether the claimed 
August 1987 angioplasty, which the 
veteran alleges caused additional heart 
disability, was performed by a VA 
employee or in a VA facility over which 
the VA has direct jurisdiction.

4.  If the RO continues to deny the 
claim, it should provide the veteran and 
his representative with a supplemental 
statement of the case, and give them an 
opportuntiy to respond, before the case 
is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



